Ronoriblo~Yarrii~'Ir
                 &rroll
 ooun* Attorney
 Chub80 i2ousty
 &Ilk, Toa8                                       ,       -,;
D8u B$ro                                    Opiaior m. Q-6999
                                            80:'(1) Vbthu it ir 8undrto~gthat
                                            od88ion8r8' oowrt d.1 a local o&b
                                            tioi elaotionon the 8818 OS bser rip-
                                            on p8titioabmrlng 647 8igaature8~
                                            (2) Whether 8U.bhp8tith Is valid lf
                                            8lOtl'&If+O+O8d,hy              OOUti’i
                                                              Oolrei88iOnel'8'
                                            cnm motloa; (S) Uh8th8r ooun* olerk
                                            8W3t V8rifJr8i@d&88 S8 thO88 Of
                                            qualifiedVOW8.

                              $'OW OpbiOl8rOQl88il,
              Ik h&T8 l-8OtiV8d                        Ud YOU? 18ttOri8      qUOt8d
i8   qUOt8d     88 fOllQW~8




                               CGURTOF -glbE
        "'TO THE CCUWzB8I(opIbBB*               COUHTP, TBXA8,
m,th8 t&Or8i@88d b8irF;qUdifi8dWt8r8 Of'ChUOkW COtuty,TW8,
hOr8% NqUWt    th8 blOfibl8 Oori88iOrWi' @OUkt'Ofbh8X'Ohti  '9,
Terxu,to order u 8lsotioa'tod8tii!I8 wbdher,or nb* fho rile irikkr
that do88 not ooatqirrlooholi8 8x8888 of four (@ per o88tum w wighhc
shdl b8 18ga118.dti Ch8rOb8 COW,     T-8.

m npra88at,Mmt 80 looal optio8 rlrotlo8hu'bo8a h8ld in Choroku Ooun~,
Tm8, dtll'ing                                     Of thi8 PtftiOB.
            th8 &lUt 080 YOU b8fOr8 th8 pZ'888l!tia

Ilh8r8fo8'8,
           W        pnJrthd     khi8 Cot& 8Pd88’ruoh 818OtiOBiB SOOO?dtiO8rtth
the plWi8im8 Of OUT 1M8.'

 "Thai8f8 fOllU8d         w   847 8i@88tUr@8. Thi8 &Wtit:OB -8   nO~886W8d     irar
the Corm* Clerk,ad of oour80dO88’ndt, bU hi8 8iqatum ti 88ti 8or
did rqyonomake hpplioatioato him for 8 ptitior a8 uadumtud the la
to ooatemplata* Nqbhingfurth8ri8 fliedwiiChthe CouatyCl823Eother thaa
the above petiti.08 dththe ,8igratur88whioh do not hW8 lrpradd-8888
ahum.

 "18 it   ImW%IO~                               ' COtId Of thi8 cOU&
                          fhO+Jth8 CollPi88iC08r8                      8d U d-'
 eotioab8ed        Upon            d88oribOd
                          th8 sborr,           pti%iOa? %lZld U   818atiOaau8d
Hon. Morriss W.Hassel.l., page 2 (O-6999)



   upon the above described petition   be valid if the Convmissiaers*, Co;ust did not
   also order the election  upon their own motion?    Is the County Clerk recuired to
   check the signatures on said petition   to determine whether or not the signers
   of such petition are in fact qualified   voters of the County when the petition
   does not show their addressests

                  Article   666, Sec.   52, Penal Code, provides:

   “The Commissioners’ Court of each wunty in the state upon its own motion may
   order an elsoti.on wherein the qunl.ifiad voters of any county or any justice
   preoinot or incorporated         town or oity may by .tha exercise of local option de-
   termine whether or not the sale of aloohollo              beverage6 of one or more of the
   various tupes and alooholio         oontant shall bo proh’i.bited or legalized          wi4 bin
   the prescribed       limits of such county, Justi.ao precinct,          or incorporated     tom
   or oity; and looal option eleotion            shall. be culled by the Commissioners           Court
   upon proper petition        as herein provided.        Upon the applioation     of oply one or
   more qualified      voters of any county. justloe precinot,           or inoorporatad town or
   oity, the oounty olsrk of surrh oounty shall issue to the npplioant or appli-
   cants a petition        to be ciroulated    among the qualified      voters thereof forthe
   signatures of those qualified          voters fin suoh area who desire ‘that a looal option
   elootion   be a&led ,thorein, for the purpose of determining whe,ther the :.cle of
   alooholia    beverages of one or more of the various typea and aloohollo                 content
   shall be prohibited        OF lngnlieed within the presoribed limits of such oounty,
   justioe proc:inct, or inaorporntsd town or alty.              The petition     80 issued shall
   clearly state the ‘osue or isslos to be votad upon in such oleo’clon~ eaoh suoh
   pe~tit:ion shall show the date of ifs issue by the oounty clerk and shall be
   serially   numbered, and sash page of such petition             shall bear the same date and
   serial number, and shall. bear the seal of the oounty olerk.                 The county clerk
   shall deliver as many copies of said petition as may be required bythe appli-
   cant and each oopy shall bear the date, number and seal on each page as required
   in t ho original.        The County Clork shall keep a oopy of each such petition               and
   a reaord of the applicants          therefor.      When  any such  petition    so  issued   shall
   within one hundred and twenty (120) days after the date of issue be filed with
   ,the clerk of the Cosunissionersl court ‘bearing the aotual signature of as many
   as ten (10%) per cent of the qualified             voters in any such county, justioe pre-
   cinct, inoorporated town or dty,            together with a notation showing the rssidenoe
   address of each of the said signers,            taking the votes for Governor at the last
   preceding general election         at whiahtime Presidential         eleotors were eleoted as
   the basis for determining the qualified             voters in anu suo$ county or politioal
   subdivision,     it is hereby required that the Comnissioners               Court at its next
   regular session shall order a local option election               to beheld     upon the issue
   or issues set out in such petition.             It shall be the duty of the county clerk
   to check the names of the signers of any such petition                and the voting precincts
   inxhioh    they reside to determine whether or not the signers If such petition
   are in fact ,qualified voters of the county or political                suMivisi,on at the time
   sooh petition      is presented,    and to certify      to the Connsissioners’ Court the
   number of qualified        voters signing such petition.         No signature shall be oount-
   ed where there is reason to believe that it is not the actual signature of tie
   purported.signer.         The minutes of the Commissioners* Court shall recordthe
   date any such petition         is presented, the names of the signers thereof,             end the
Hon. MorrisU. Hao+$,   pago 3 (O-6999)



actiontaken rvithrelationto the same. No subsequenteleotionupon the spme
issue ia the same politioalsubdivisionshall be held within one (1) year f'rcrm
the date of the preoedinglocal optioneleotionin any oountyor politioalsub-
division.thereof."          (,,,            :

           m a prooeedxngto oonteotp looal option eleo*$.on   in Mm ease of
HutsonV. Smith,191 8.H. (2d) 779, the oontees%eeu?go&that the petitionwan
insufficientto~oonferjurisdiotion  uponthe Conunissio~~s(  Court to oil1 a
looal optioaeleotioll beoausoit was nut seriallyaumber@d.inoomplf&moewith
Article 666, Sec. 32, Penal.Code. The County Clerk issued E~~feC@l oopiss of
the petitionand nmbered the oopies 1 through17. The questioaas to mhethes
the numberingof the petitionin such manner ~8 defsotivewas not determined
bgthe~appellat~court, loutthe court had this to,say,and we quote portionsof
the opinionas follows:
". . .~!
       But whether right or wrong, if the petitioawas defeotiw in respeot,to.
being properlyseriallynumbered,we do n.otbelievethat the petitionma8 there-
by rendereda nullity. The first copy issued bore,hhenumber 1. If other oop
ies were dsfeotivsbsoausethey bore the nmibrs 2, 3, 4, 5, 6. 7, 8, 9. 10, 11,
12, 13, 14, 15, 16, aad 17, rpspaotively,suohdefeot was apparentapo~ their
faoe. The Comissioners'Courtwith full kaowledgaof rrergthingshoa by the
face of the petitionorderedthe sleotioa. . .'*

"Hersthe Comisrfoner~'Court, in.theeacoroire.of   its du$r, fouad t;kt the,pe-
titian oompliedwith the statutoryrequirsnen%a.The petitioner.who rignedBhr
various oopiea of tihepetitionwere qualiPird~o&en. &nd entitledto have the
eleotioooalled. If the petitio*mm dofeotive,~it    me defeotiveaetoform
only, and suoh defeot ma ahown upon its faoa. The Cmmir@.onere'Court had
juriqdiotic+!to detenniw whether.,suo~petitionme a proper one to imposeupon
it the duty of oallingthe eleotion. . . . Had the Coannl~~ionerr  Courtifound
the petitionwa8 dsfeotivein that it was not seri8llynumbered, and had the
petitionersappliedto the di8trlubcourt for a mandamusto oompel the issuaoe
of an order for an eleotion,a differentquestionwould be pesee@m&      In axy
oam we hold that the defect in the petitica,if it -8 a defsot,did not render
the petitiona nullity,,,andthat t@ oourt had jurisdiohioatomonaider raid
petition,and it was i%s duty to do 80, and maid oourthadtb oapaoityfo de-
termineerroneouslyas ~1% a8 oorrsotlywhether the petitionwan defeutiveas
to form. Since the Commissiomrs~Court had jurisdiotioato order the eleotion,
and did order the electionafter a.ffinmtivelyfindingthat the petifim om-
formedto the statutoryrequiremmtr aa to fonn,ws Aelieve that. if the
petitionwas defeotiveaa to form (thatia, an to beiog oorreot?y mauimmd
serially),that it RS suffioientto invoke said Commi8sio~0n Court*6juris-
dictionia the pmmises. . . .

*. . . Failureto numberthe peditionaerially,if it m6 not mumborod#aria+
ly, was a mere i~egu$+x+zy which ooourredprior to the eleotionupd aould ham
had no offooton its outcome. . . . The court had jurisdiotionindependentof
the petiticmto order thq eleotioaand with full knmledge of dsfeotrrapparent
upon the faoe.thereof,therefore,ita order for the eleotioaoonstituteda
waiver of apparentdefeatsin theptition. . . .
Hon. MorrisPT. Bassell,page 4 (O-6999)


I . . . We make this distinotionbetweenthe requirementsrelativeto the man-
datory provisionthat the p?&itiomshall be seriallynIznbered  and the mando-
tory provisionthat the order shall state the issue or issues to be voted oa
in the eleotion. The petitionis addfersedto the Conmriseioners'  Court, sad
if with full knowledgeit see8 fit to order an eleotioPr,whioh it had ths
jurirdiotion  to order at all avaats,no one else oan quertionthe rruffioiencry
of the p&it1081to tupportan orderwhloh the oourb oould have made in the
abrenoeof a petitioa. fi otherwordr, o Conmctarioaerr*   Coti oaatreat cusy
pe%itioaa8 ruffioietihavingfull kaowlrdgrof all faotr."

       ti theare of PowellV. Pond, 160 S.Vf.(ad) 357, the oourt held that
wheathe ConrmirrlcPlerr*
                       Court fouad the petitionfor an eleotionto be suffl-
&lentand signedby ten (10) per osnt of the qualifiedvoter8 bred ontie
vote for Governorat the la& preoediaggeneraleleotion,the petitian    oonfem
juritdiotioaupomtha oourtto order the eleotiomaad it ir maadatorgthat the
Collrmirsionerr*
              Courk order *he eleotionupon the petition.

       The ptitioa mentionedia Art1010 666, 800. 32, ir notia prerequirite
for an order by the mirnionerr ' Couh for an eleotior,beoause '*heoourtmay
order aa elaotioa011its 0111motion- If the oourt orduw u aleotionupon a
p&ition, it lppaan from the opinion in the oam of Eutronv. &lth quo*&
abovr,the appellateoourta would holdthatiif thr petitioni8nrodbythe Couaty
Clerk ma drfeotiveaa to form aad -.I not atriotlyin oompli~os with the
statute,but utatedtiheissue or imnwr %o be voted on, givingthe oourt full
knowledgeof the desiresof the rlgaerrof the ped;ifion,  and -6 signed'by
the requirednumber of qualifiedvotera,the Comrmierioaers' Courtmay treat tha
petitiona8 being sufficientand its order for an eleotionnouldoonstitutea
waiver of trivialdefects in the pe%ihion.

       In view of the oa8eB oited &bore, in anuwering your queafions,we are
of the opinionthak it is not mandatorythat the oourt order an eleotlonbafed
on the petitioaset out in your l&tare Howver, if hhe oourt orderedan eleo-
tion based OQ the petition,the eleotionwouldbe valid. Weare also of the
opinionthat the clerk ir requiredto oheokthe names of the signersof the
petitionto determinewither or not they are qualifiedvoters, eventhough their
addressesx-arenot shown on the petition.

                                        answeredyour questions,?a are
      Trustingthat weehave satisfaotorily

                                                Yoursveryhruly
LllAtzdtegu
APPROVED:                                    ATTORNEYGENERIL OF TEXAS
OpinionCommittee
ByGWB-ChairmPn                               By /a/ Louis n..woosley

                                                    Louis w9 lrooslay
                                                           Assistant
APPROVEDMAY 22, 1946
/s/ carlosAshley
FIRST ASSISTARI
ATTORNEYGENWIL